Order, Supreme Court, New York County (Louis York, J.), entered April 23, 2002, which, inter alia, granted plaintiffs’ motion for leave to supplement their bill of particulars and amend the complaint to increase the ad damnum clause by $502,000, unanimously affirmed, with costs.
The grant of plaintiffs’ motion to supplement their bill of particulars and amend their complaint to reflect the estimated costs for the repair of the subject premises, allegedly damaged by defendants’ negligent demolition of their adjacent building, constituted a proper exercise of discretion. The proposed supplemental bill of particulars merely exposes defendants to greater liability; it does not advance a new legal theory (see Abdelnabi v New York City Tr. Auth., 273 AD2d 114, 115). Any *224potential for prejudice was cured by the court’s direction permitting defendants’ expert to reinspect the premises. Further deposition of the lay plaintiff is not necessary in view of the technical expertise demonstrated in the supplemental bill of particulars and the fact that defendants previously deposed him over 13 days. Since plaintiffs offer no new theories, defendants can hardly complain that they are now being deprived of further meaningful discovery.
We have examined defendants’ remaining contentions and find them unavailing. Concur — Andrias, J.P., Rosenberger, Marlow and Gonzalez, JJ.